 



EXHIBIT 10(h)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF 10/28/05)
     1. Restricted Stock Award -Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time, the “Plan”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Restricted
Stock Award (the “Award”) of such number of shares of common stock, $1.00 par
value, of the Corporation as set forth and designated in writing by the
Corporation to the Employee (the “Restricted Stock”). Such Award is subject to
the following Terms and Conditions (which together with the Corporation’s letter
to the Employee specifying the number of shares subject to the Award and the
Restriction Period (the “Award Letter”) is referred to as the “Agreement”).
          (a) Restriction Period. For purposes of this Agreement, the
Restriction Period is the period beginning on the grant date and ending as set
forth in the Award Letter (the “Restriction Period”). The Board Committee may,
in accordance with the Plan, accelerate the expiration of the Restriction Period
as to some or all of the shares of Restricted Stock at any time.
          (b) Restrictions and Forfeiture. The Restricted Stock is granted to
the Employee subject to the prohibitions on transfer set forth in Section 2
below (the “Restrictions”), which shall lapse, if at all, upon the expiration of
the Restriction Period as described in Sections 3 and 4 below.
          (c) Rights During Restriction Period. During the Restriction Period,
the Employee may exercise full voting rights with respect to all shares of
Restricted Stock subject to the Award and shall be entitled to receive cash
dividends and other distributions paid with respect to such shares. If any such
dividends or distributions are paid in securities of the Corporation (including
additional shares of common stock), such securities shall be subject to the same
restrictions on transferability, risks of forfeiture, and other restrictions and
conditions as the Restricted Stock in respect of which such dividend or
distribution was made. If the number of outstanding shares of common stock of
the Corporation is changed as a result of a stock dividend, stock split or the
like, without additional consideration to the Corporation, the number of shares
of Restricted Stock subject to this Award shall be adjusted to correspond to the
change in the outstanding shares of the Corporation’s common stock. Upon the
expiration of the Restriction Period, the Employee may exercise voting rights
and shall be entitled to receive dividends and other distributions with respect
to the number of shares to which the Employee is entitled pursuant hereto.
          (d) Release of Award. Provided the Award has not previously been
forfeited, upon the expiration of the Restriction Period and satisfaction of the
applicable withholding tax obligations, the Corporation shall at its option,
cause such shares as to which the Employee is

1



--------------------------------------------------------------------------------



 



entitled pursuant hereto (i) to be released without restriction on transfer by
delivery of a stock certificate in the name of the Employee or his or her
designee, and the certificate shall be released to the custody of the Employee,
or (ii) to be credited without restriction on transfer to a book-entry account
for the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.
     2. Prohibition Against Transfer. Until the expiration of the Restriction
Period, the Award and the shares of Restricted Stock subject to the Award and
the rights granted under these Terms and Conditions and the Agreement are
nontransferable except to family members or trust by will or by the laws of
descent and distribution, provided that the Award and the Restricted Stock may
not be so transferred to family members or trust except as permitted by
applicable law or regulations. Without limiting the generality of the foregoing,
except as aforesaid, until the expiration of the Restriction Period, the Award
and shares of Restricted Stock may not be sold, exchanged, assigned,
transferred, pledged, hypothecated, encumbered or otherwise disposed of, shall
not be assignable by operation of law, and shall not be subject to execution,
attachment, change, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.
     3. Forfeiture; Termination of Employment. Other than in the event of a
Change of Control covered in Section 4 herein or as otherwise provided in the
Award Letter, if the Employee ceases to be an employee of the Corporation or of
one of its Subsidiaries or Affiliates prior to the expiration of the Restriction
Period: (i) for any reason other than (a) death, (b) disability, or
(c) retirement after age 55 with ten or more years full-time service, all shares
of Restricted Stock awarded to the Employee hereunder shall be automatically
forfeited upon such termination of employment; or (ii) due to (a) death,
(b) disability, or (c) retirement after the Employee has reached age 55 and has
ten or more years of full-time service, the Employee shall be eligible to
receive a pro-rata portion of the shares of Restricted Stock issued to the
Employee under the Award following such death, disability, or retirement after
the Employee has reached age 55 and has ten or more years of full-time service,
such pro-rata portion to be measured by a fraction, of which the numerator is
the number of full months of the Restriction Period during which the Employee’s
employment continued, and the denominator is the full number of months of the
Restriction Period. For purposes of this Section 3, only employment for 15 days
or more of a month shall be deemed employment for a full month. Following
Employee’s death, disability, or retirement after the Employee has reached age
55 and has ten or more years of full-time service, the Restriction Period shall
expire for such number of shares that the Employee shall be eligible to receive
as determined above and the remaining shares shall be automatically forfeited.
     4. Change of Control. Upon a Change of Control of the Corporation as
defined in Section 11.1 of the Plan, the Restriction Period shall expire in full
and the Award shall be vested immediately upon the occurrence of such Change of
Control.
     5. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation, (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States, and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The

2



--------------------------------------------------------------------------------



 



Agreement shall not in any way interfere with or limit the right of the
Corporation to terminate the Employee’s employment or service with the
Corporation at any time and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. If
the Award is assumed or a new award is substituted therefor in any corporate
reorganization (including, but not limited to, any transaction of the type
referred to in Section 424(a) of the Internal Revenue Code of 1986, as amended),
employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.
     6. Securities Law Requirements. The Corporation shall not be required to
issue shares pursuant to the Award, to the extent required, unless and until
(a) such shares have been duly listed upon each stock exchange on which the
Corporation’s Stock is then registered; and (b) a registration statement under
the Securities Act of 1933 with respect to such shares is then effective.
     7. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     8. Incorporation of Plan Provisions. These Terms and Conditions and the
other portions of the Agreement are made pursuant to the Plan, the provisions of
which are hereby incorporated by reference. Capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan. In
the event of a conflict between the terms of these Terms and Conditions and the
Agreement and the Plan, the terms of the Plan shall govern.

3